DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clearly understood because “the area”, “the outside”, and “the roof” lack a clear antecedent basis.
Claim 10 is not clearly understood because “the coupling means” lacks a clear antecedent basis.  
Claim 18 is not clearly understood because “which preferably” is used.  Is the structure required or just a preference?
Claim 19 is not clearly understood because “preferably” is used.  Is the structure required or just a preference?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rex (US 2004/0256874).
Rex discloses a motorhome (100) with a superstructure (102) and room extension modules (106,108) displaceably attached to the superstructure (102), as shown in Figures 1 and 2.  A seal (170) is arranged between the superstore (102) and each room extension module (106,108), as shown in Figures 4A and 4B and disclosed in paragraph [0033].  At least one force transmission means (158) is arranged in the area of the seal (170) on the superstructure (102) and configured to narrowly limit vertical movement of the room extension module relative to the superstructure, as shown in Figures 4A and 4B.  The force transmission means (158) is configured to at least partially introduce forces acting from the outside on the roof (120) of the superstructure (102) into the room extension module (106,108) via the force transmission means (158), as shown in Figures 4A and 4B.  In reference to claim 2, the force transmission means (158) is configured to provide a self-locking of the superstructure (102) with the room extension module (106,108) when the extension module (106,108) is inserted into the superstructure (102) due to the interaction between wedges (150,158), as shown in Figure 4A.  In reference to claim 3, the force transmission means (158) is configured to automatically release the locking of the superstructure (102) and the room extension module when the room extension module (106,108) is pushed out.  In reference to claim 4, the force transmission means (158) is a wedge, as shown in Figures 4A-4C.    
Claims 1, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (2,965,412).
Henderson et al. discloses a motorhome with at least one room extension module (22,23) displaceably attached to a superstructure (21), as shown in Figures 1-12.  A seal (72) is arranged between the superstructure (21) and the room extension module (22), as shown in Figure 11.  A force transmission means (46,47,68) is arranged in the area of the seal (72), as shown in Figures 6 and 12.  The force transmission means narrowly limits a vertical relative movement between the superstructure (21) and the room extension module (22) by transmitting forces acting in the vertical direction between the room extension module (22) and the superstructure (21), as shown in Figure 12.  The force transmission means (46,47,68) introduces forces acting from the outside on the roof of the superstructure into the room extension module via the force transmission means (46,47,68), as shown in Figure 12.  In reference to claim 12, the force transmission means (46,47,68) is a rail (47) with a carriage (46) guided displaceably within the rail, as shown in Figure 12. In reference to claim 13, the rail (47) is attached to the roof (45) of the superstructure (21) and the carriage (46) is attached to an end of the room extension module (22) facing the interior of the superstructure (21), as shown in Figure 12 and disclosed on lines 57-63 of column 2. In reference to claim 15, floor force transmission means (31,32) are provided in the floor below the roof force transmission means (46,47,68), as shown in Figures 4, 5, and 8-10.  Each floor force transmission means have a rail (32) receiving a carriage (31), as shown in Figure 8 and disclosed on lines 34-39 of column 2.  Each floor transmission means (31,32) has a corresponding roof transmission means (46,47,68) located above it, as shown in Figures 4-6.  In reference to claim 16, the first and second rails extend in a direction of movement of the room extension module (22), as shown in Figures 4-6.  In reference to claim 18, at least two force transmission means are arranged side by side in the direction of a longitudinal axis of the motor home, as shown in Figures 4-6.  Each has a roof transmission means (46,47,68) located above a floor transmission means (31,32), as shown in Figures 4-6.  In reference to claim 19, at least one force transmission means is arranged at a distance from the corner of a recess of the superstructure near the center, as shown in Figure 6.  The force transmission means (46,47,68) in the middle of the figure is away from the corner of the recess, as shown in Figure 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rex (US 2004/0256874) in view of Yoder et al. (US 2013/0106131).
Rex discloses a wiper lip (170) along an edge of the superstructure.  This meets the broad limitation of part of an edge protection assembly.  However, Rex does not disclose a coupling means arranged opposite to the force transmission means.
Yoder et al. teaches providing a force transmission means in the form of a wedge (532) on the room extension module that is received in a wedge shaped recess (534), as shown in Figures 21 and 22.  In reference to claim 7, the coupling means can be located on the room extension module such that the wedge shaped recess faces the interior of the superstructure, as disclosed in paragraph [0089].  In reference to claim 8, the dimensions of the force transmission means (532) and the coupling means (534) are matched to provide a force-locking connection when the room extension module is inserted into the superstructure, as shown in Figures 21 and 22.  In reference to claim 10, the coupling means meets the broad limitation of being part of an edge protection assembly because it is located along an edge (526) of the room extension module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional force transmission means on the superstructure and matching coupling means on the room extension module of Rex, as taught by Yoder et al., to inhibit the room extension module from floating in the direction of vehicle movement over the road as the vehicle moves.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rex (US 2004/0256874) in view of Wivinis (7,731,256).
Rex does not disclose the specific type of seal.
Wivinis teaches providing an inflatable seal, as disclosed on lines 42-44 of column 3.  Inflatable seals are activatable seals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the seal of Rex with an inflatable seal, as taught by Wivinis, to improve sealing while reducing friction and wear when the room extension module is displaced.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (2,965,412).
Henderson et al. discloses the reverse arrangement of parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the arrangement of the rail and carriage of Henderson et al. so that rail is attached to the room extension module and the carriage is attached to an outer edge of the superstructure as an obvious reversal of parts that does not alter the function or operation of the mechanism.
Allowable Subject Matter
Claims 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 30, 2022